EXHIBIT 10.3
 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.


8% CONVERTIBLE PROMISSORY NOTE


ALL FUELS & ENERGY COMPANY


DUE September 1, 2013


Original Issue Date August 16,
2011                                                                               US$17,800


This Convertible Promissory Note is one of a series of duly authorized and
issued convertible promissory notes of All Fuels & Energy Company, a Delaware
corporation (the “Company”), designated its 8% Convertible Promissory Notes due
September 1, 2013 (the “Note”), issued to Joseph R. Lee (together with its
permitted successors and assigns, the “Holder”) in accordance with exemptions
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a Securities Purchase Agreement, dated August 15, 2011 (the
“Securities Purchase Agreement”) between the Company and the Holder. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Securities Purchase Agreement.


            Article I.


Section 1.01 Principal and Interest. For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum of $17,800 on
the earliest of (i) September 1, 2013 (the “Maturity Date”), or (ii) an Event of
Default (as defined in Section 3.01).


            (a)       This Note shall accrue interest at 8% per annum on the
unpaid principal balance of the Note.


            (b)       On the Maturity Date, the entire unpaid principal amount
and accrued interest shall be paid to the Holder, unless this Note is converted
in accordance with Section 1.02 herein.



            (c)       Except as otherwise set forth in this Note, the Company
may prepay any portion of the principal amount of this Note without the prior
written consent of the Holder.


Section 1.02    Optional Conversion. Upon the effectiveness of the Reverse
Split, the Holder shall be entitled, at its option, to convert all or any part
of the principal amount of the Note into the Company’s common stock at $00.00069
(the “Conversion Price,” as set forth below) . The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note plus any
accrued but unpaid interest to be converted as set forth in the applicable
Conversion Notice by (y) the Conversion Price. To convert this Note, the Holder
hereof shall deliver written notice thereof, substantially in the form of
Exhibit A to this Note, with appropriate insertions (the “Conversion Notice”),
to the Company at its address as set forth herein. The date upon which the
conversion shall be effective (the “Conversion Date”) shall be deemed to be the
date set forth in the Conversion Notice. Any conversion of any portion of the
Note shall be deemed to be a pre-payment of principal, without any penalty, and
shall be credited against any future payments of principal in the order that
such payments become due and payable.


Section 1.03    Absolute Obligation/Ranking. Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct debt obligation
of the Company. This Note ranks pari passu with all other Notes now or
hereinafter issued pursuant to the Securities Purchase Agreement.


Section 1.04    Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.


Section 1.05    Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.


Section 1.06    Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Securities Purchase Agreement and may be transferred or exchanged only in
compliance with the Securities Purchase Agreement and applicable federal and
state securities laws and regulations.


Section 1.07    Reliance on Note Register. Prior to due presentment to the
Company for transfer or conversion of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.


Section 1.08    In addition to the rights and remedies given it by this Note,
the Holder shall have all those rights and remedies allowed by applicable laws.
The rights and remedies of the Holder are cumulative and recourse to one or more
right or remedy shall not constitute a waiver of the others.


            Article II.


Section 2.01    Amendments and Waiver of Default. The Note may not be amended
without the consent of the Holder. Notwithstanding the above, without the
consent of the Holder, the Note may be amended to cure any ambiguity, defect or
inconsistency or to make any change that does not adversely affect the rights of
the Holder.


            Article III.


Section 3.01    Events of Default. Each of the following events shall constitute
a default under this Note (each an “Event of Default”):


            (a)       failure by the Company to pay principal amount due
hereunder within five (5) days of the date such payment is due;


            (b)       failure by the Company’s transfer agent to issue Common
Stock to the Holder within five (5) days of the Company’s receipt of the
attached Conversion Notice from Holder in accordance with the Securities
Purchase Agreement;


            (c)       failure by the Company for five (5) days after notice to
it to comply with any of its other agreements in the Note;


            (d)       the Company shall: (1) make a general assignment for the
benefit of its creditors; (2) apply for or consent to the appointment of a
receiver, trustee, assignee, custodian, sequestrator, liquidator or similar
official for itself or any of its assets and properties; (3) commence a
voluntary case for relief as a debtor under the United States Bankruptcy Code;
(4) file with or otherwise submit to any governmental authority any petition,
answer or other document seeking: (A) reorganization, (B) an arrangement with
creditors or (C) to take advantage of any other present or future applicable law
respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief
of debtors, dissolution or liquidation; (5) file or otherwise submit any answer
or other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;


            (e)       an order, judgment or decree shall be entered by any court
of competent jurisdiction approving (in whole or in part) anything specified in
Section 3.01(d) hereof, or any receiver, trustee, assignee, custodian,
sequestrator, liquidator or other official shall be appointed with respect to
the Company, or shall be appointed to take or shall otherwise acquire possession
or control of all or a substantial part of the assets and properties of the
Company, and any of the foregoing shall continue unstayed and in effect for any
period of sixty (60) days;


            (f)        default shall occur with respect to any indebtedness for
borrowed money of the Company or under any agreement under which such
indebtedness may be issued by the Company and such default shall continue for
more than the period of grace, if any, therein specified, if the aggregate
amount of such indebtedness for which such default shall have occurred exceeds
$100,000;


            (g)       default shall occur with respect to any contractual
obligation of the Company under or pursuant to any contract, lease, or other
agreement to which the Company is a party and such default shall continue for
more than the period of grace, if any, therein specified, if the aggregate
amount of the Company’s contractual liability arising out of such default
exceeds or is reasonably estimated to exceed $100,000;


            (h)       final judgment for the payment of money in excess of
$100,000 shall be rendered against the Company and the same shall remain
undischarged for a period of 20 days during which execution shall not be
effectively stayed; or


            (i)        any material breach by the Company of any of its
representations or warranties under the Securities Purchase Agreement;


Section 3.02    If any Event of Default occurs, the full principal amount of
this Note, together with any other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, interest on this
Note shall begin to accrue at the rate of 15% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law. All Notes for
which the full amount hereunder shall have been paid in accordance herewith
shall promptly be surrendered to or as directed by the Company. The Holder need
not provide and the Company hereby waives any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.


            Article IV.


Section 4.01    Re-issuance of Note. If the Holder elects to convert only a part
of the Note, then the Company shall reissue a new Note in the same form as this
Note to reflect the new principal amount and the Holder shall return the Note to
the Company for cancellation.


            Article V.


Section 5.01    Adjustments and Limits on Conversion


            (a)       Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time after the date of
issuance of this Note subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time after the date of issuance of this Note combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment under this Section 6.01(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.


            (b)       Distribution of Assets. If the Company shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Note, then, in each such
case the Conversion Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (A) the numerator shall be the closing
bid price of the Common Stock on the trading day immediately preceding such
record date minus the value of the Distribution (as determined in good faith by
the Company’s Board of Directors) applicable to one share of Common Stock, and
(B) the denominator shall be the closing bid price of the Common Stock on the
trading day immediately preceding such record date.


            (c)       Conversion Limitation. Notwithstanding anything contained
herein to the contrary, the Holder shall not be entitled to convert pursuant to
the terms of the Note an amount that would be convertible into that number of
shares of Common Stock which, when added to the number of shares of Common Stock
otherwise beneficially owned by such Holder would exceed 9.99% of the
outstanding shares of Common Stock of the Borrower at the time of conversion.
For the purposes of the immediately preceding sentence, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and
Regulation 13d-3 thereunder.


            Article VII.


Section 7.01    Notice. Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:


If to the Company, to:                        All Fuels & Energy Company



If to the Holder:                                  At the address set forth in
the Securities Purchase Agreement


Section 7.02    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Houston, County of Harris (the “Harris
County Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Harris County Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Harris County Courts are improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


Section 7.03    Severability. The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.


Section 7.04    Entire Agreement and Amendments. This Note, together with the
Securities Purchase Agreement, represents the entire agreement between the
parties hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein. This
Note may be amended only by an instrument in writing executed by the parties
hereto.


            [Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above


                                                All Fuels & Energy Company.



                                                By: /s/ DEAN E. SUKOWATEY

                                                Name: Dean E. Sukowatey

                                                Title: Pres/CEO



EXHIBIT A


NOTICE OF CONVERSION


(To be executed by the Holder in order to convert the Note)


TO: 



The undersigned hereby irrevocably elects to convert
$                                                         of the principal
amount of the above Note into Shares of Common Stock of All Fuels & Energy
Company., according to the conditions stated therein, as of the Conversion Date
written below.

Conversion Date: 

Applicable Conversion
Price:                                                                                                  

Signature: 

Name: 

Address: 

Amount to be converted:        $ 

Amount of Note
unconverted:            $                                                                                   

Conversion Price:       $ 

Number of shares of Common Stock to be issued including as payment of interest,
if applicable: 

Please issue the shares of Common Stock in the following name and to the
following address: 

Issue to the following account of the
Holder:                                                                          

Authorized Signature: 

Name: 

Title: 

Phone Number: 

Broker DTC Participant
Code:                                                                                                

Account Number: 

